Citation Nr: 0909995	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1965 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  In that decision, the RO continued and 
confirmed the previous denial for service connection for a 
back disability and denied service connection for a neck 
disability.  After this decision, the claims file was 
transferred to the St. Louis, Missouri RO.  

In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge at RO in St. Louis, Missouri.  
A transcript of the hearing is associated with the claims 
folder and has been reviewed.  

The issues of service connection for a back disability and a 
neck disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
August 2002, the Veteran did not perfect his appeal and the 
decision became final.  

2.  Evidence received since the August 2002 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a back disability.  

3.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for a left 
shoulder disorder in September 2005, before a decision by the 
Board was issued on this particular issue.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied the Veteran's 
service connection claim for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

2.  Evidence received since the August 2002 rating decision 
is new and material, and the Veteran's claim for service 
connection for a back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The appeal with regard to the claim of entitlement to 
service connection for a left shoulder disorder has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the Veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a back disability in the present case, the Board 
concludes that this law does not preclude the Board from 
adjudicating this matter.  The Board is taking action 
favorable to the Veteran with regard to the new and material 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Legal Criteria 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(e), 20.201, and 20.302 (2008).  

If a decision becomes final, a service connection claim may 
be reopened and considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means:  1)  Evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
2)  Evidence which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final 
denial; and 3)  Evidence that raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

III.  Analysis 

An August 2002 decision confirmed a previous denial of 
service connection for a spine disability.  The Veteran was 
notified of this decision in September 2002.  The Veteran 
filed a timely notice of disagreement in November 2002, but 
following issuance of a statement of the case did not file a 
timely appeal, and the August 2002 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As 
the August 2002 decision is final, the Veteran's service 
connection claim for a back disability may be considered on 
the merits only if new and material evidence has been 
received since the August 2002 decision.  

At the time of the August 2002 decision, the evidence in the 
claims file consisted of the Veteran's service treatment 
records, VA medical records (from the 1970s), private medical 
records (mostly from the 1990s), and a May 2002 VA 
examination.  

Evidence received since the August 2002 denial includes many 
private medical records (from the 1970s) and a chiropractic 
record.  The January 2004 chiropractic record shows the 
Veteran presented for an initial evaluation.  This record 
shows the Veteran related some of his medical history, 
including his diving accident in July 1967 (documented in 
service treatment records).  The chiropractor states in the 
record, "He posed a question of possibly continual pain 
being caused by that diving accident and I would have to 
agree that traumatic accident of that nature could be the 
initial onset of any of his problems that have been occurring 
since (sic)."  

The Board finds that new and material evidence has been 
submitted subsequent to the August 2002 rating decision.  The 
significant newly submitted evidence is the January 2004 
chiropractic record which could be read as associating the 
Veteran's current symptoms with service.  This new evidence, 
either by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the Veteran's back disability 
claim.  It raises a reasonable possibility of establishing 
the claim.  38 C.F.R. § 3.156(a).  Therefore, the evidence is 
considered new and material and the claim for service 
connection for a back disability is reopened.  

With regard to the left shoulder disability, in September 
2005 the RO received a written statement that was signed by 
the veteran requesting that his appeal of entitlement to 
service connection for a left shoulder disorder be withdrawn.  
As of September 2005, the Board had not yet promulgated a 
final decision on the veteran's appeal of that claim.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for this benefit, because he has done so 
in writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
has been satisfied.  38 C.F.R. § 20.204(b) (2008).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

New and material evidence has been received to reopen the 
service connection claim for a back disability, to that 
extent, the appeal is granted.  

The appeal of the claim of entitlement to service connection 
for a left shoulder disability is dismissed.


REMAND

Two documents in the claims file show that the Veteran 
currently receives benefits from the Social Security 
Administration (SSA); including a February 1999 letter and 
another letter that is undated but was received in January 
2002.  The supporting medical documents regarding this 
decision have not been associated with the Veteran's claims 
folder.  

Additionally, a second VA examination is needed to resolve 
ambiguity in the May 2002 VA examination report regarding 
whether the Veteran's current back and neck problems are 
related to service.  In particular, the following statement 
from that report needs to be considered:  

I think he probably did have a spine injury at the 
time, but frankly I cannot prove this.  I cannot 
find anything in the chart related to this with 
the exception of the doctor's penned in note which 
appeared to me to be amending his service 
connected diagnosis in the [March 1972] C&P 
examination to include lumbosacral trauma and 
damage.  As I said previously, my feeling is he 
did have that but other than that note I cannot 
really relate this back to his time in service.

The examiner also needs to consider the opinion in the 
January 2004 chiropractic record.  The entire claims file 
must be reviewed, but in particular the examiner should take 
note of the following: a May 1970 private medical record 
documenting the Veteran was in a car accident; a July 1972 
medical record stating the Veteran hurt his back after heavy 
lifting; a February to March 1972 VA treatment record 
regarding the back and radiculopathy; November 1972 medical 
records stating the Veteran was in another vehicle accident; 
and a September 1974 private medical record relates his back 
problems to a psychological problem.  

Accordingly, the case is REMANDED for the following action: 

1.  Request from the Social Security 
Administration, all records related to the 
Veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any back and neck disability.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing, 
including X-rays, should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

For any back or neck disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such 
disability had its clinical onset in 
service or is otherwise related to active 
service.  In answering this question, the 
examiner should address the May 2002 VA 
examination (see quote above), the January 
2004 chiropractic record, and the cited 
private and VA medical records referencing 
intervening events since service.  
Complete rationale should be given for all 
opinions reached.  

3.  Re-adjudicate the claims of service 
connection for a back disability and a 
neck disability.  If the decision remains 
in any way adverse to the Veteran, provide 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


